DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action is in response to the Amendment filed on the date: December 21, 2021.
Claims 1-4, 7, 9, 11-12, 14 and 16-20 are currently pending.  Claims 1-2, 4, 7, 9, 11-12 and 14 have been amended.  Claims 5-6, 8, 10, 13 and 15 have been canceled.  Claims 16-20 are new.

Response to Arguments
Claim Rejections – 25 U.S.C. §102
Applicant’s arguments, see REMARKS pages 7-8, with respect to the rejection of independent claim 1 have been fully considered and are persuasive.  The rejection of claim 1 has been withdrawn. 

Claim Rejections – 25 U.S.C. §103
Applicant’s arguments, see REMARKS pages 8-9, with respect to the rejection of independent claim 11 have been fully considered and are persuasive.  The rejection of claim 11 has been withdrawn.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Claim 12 line 2 on page 5:
“…main body of the second housing part fully closes an end of the first housing…”



Allowable Subject Matter
Claims 1-4, 7, 9, 11-12, 14 and 16-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Applicant’s arguments with regarding to the amended limitations (see REMARKS pages 7-9) have been fully considered and are persuasive.
Regarding independent claim 1, the prior arts of record taken alone or in combination fail to teach or suggest:
“a second housing part comprising a main body that comprises a first interior cavity that extends lengthwise in a radial direction that is orthogonal to the axial direction, wherein the second housing part further comprises a hollow projection structure that is mechanically coupled to the main body and extends lengthwise in the axial direction along the rotation axis from the main body into the bore, wherein the hollow projection structure includes a second interior cavity that is conjoined with the first interior cavity to form a contiguous interior cavity; a magnetic field sensor element that is arranged in the second interior cavity of the hollow projection; a sensor circuit board arranged in the first interior cavity of the main body; and a sensor circuit arranged in the first interior cavity and mechanically and electrically coupled to the sensor circuit board, wherein the sensor circuit is further electrically coupled to the magnetic field sensor element for receiving sensor signals therefrom,” when used in combination with all other limitations of claim 1.
	Claims 2-4, 7, 9 and 16-20 are allowed for depending on claim 1.
Regarding independent claim 11, the prior arts of record taken alone or in combination fail to teach or suggest:
“a second housing part comprising a main body that comprises a second interior cavity that extends lengthwise in a radial direction that is orthogonal to the axial direction, wherein the second housing part further comprises a hollow projection structure that is mechanically coupled to the main body 
	Claims 12 and 14 are allowed for depending on claim 11.

The closest references are found based on the updated search:
a)  Aichriedler et al. discloses “integrated angle sensing device” (see 2016/0061637)
b)  Steinich et al. discloses “Assembly for detecting more than one rotation through a position encoder magnet” (see 2011/0080162)
c)  Kimura et al. discloses “Displacement sensor” (see 2002/0135497)
However, the combination of each of the cited references above does not disclose nor fairly suggest each and every claimed limitation of the independent claims, therefore claims 1-4, 7, 9, 11-12, 14 and 16-20 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID B FREDERIKSEN whose telephone number is (571)272-8152. The examiner can normally be reached M-F 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on (571)272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID B FREDERIKSEN/Examiner, Art Unit 2867                          

/HUY Q PHAN/Supervisory Patent Examiner, Art Unit 2867